Citation Nr: 1541181	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for renal disease, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection to hypertension, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a Central Office hearing before the undersigned in May 2012.  A transcript is of record.  In July 2012, the Board remanded the Veteran's claim for additional development of the record.  In an October 2013 decision, the Board denied the claims on appeal.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand, the parties agreed that the September 2012 VA examiner did not substantially comply with the July 2012 remand instructions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2012 the Board remanded Appellant's claim for service connection for an examination.  

Consequently, the parties agreed that the September 2012 VA examination did not comply with the Board's remand instruction that the examiner "determine if the Veteran's current insulin-dependent diabetes mellitus began in active service, to include as a result of his noted weight gain and obesity on active duty."  See Stegall, 11 Vet. App. at 271; See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Following the November 2014 Joint Motion for Remand, the Veteran submitted additional argument and evidence.  The RO has not considered these statements; however, a waiver of initial consideration by the AOJ accompanied this evidence.  See 38 C.F.R. § 20.1304 (2015).

In light of the Joint Motion for Remand and the recently submitted medical evidence, the Board finds that an additional VA opinion is warranted to address the question of whether the Veteran's insulin-dependent diabetes mellitus began in active service, to include as a result of his noted weight gain and obesity on active duty.  Accordingly, the case is REMANDED for the following action:

1. Obtain an additional VA opinion to address the question of whether the current insulin-dependent diabetes mellitus began in active service, to include as a result of his noted weight gain and obesity on active duty.  The examiner should review the relevant medical history, to include the in-service 1991 and post-service 1995 blood glucose reports and the gain in weight from 143 pounds to 205 pounds.  

a) The examiner must opine as to if it is at least as likely as not (50 percent probability or greater) that diabetes had causal origins in active service, to include as a result of his noted weight gain on active duty.  

b) The examiner is also asked to review the June 2015 opinion from Dr. T. K. G., M.D. and opine as to whether this opinion is consistent with the record.

A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

2.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

